Case: 21-40006     Document: 00516122622         Page: 1     Date Filed: 12/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        December 8, 2021
                                  No. 21-40006
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Everardo Lerma,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:16-CR-820-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Everardo Lerma, federal prisoner # 33342-179, appeals the district
   court’s denial of his motion for sentence reduction pursuant to 18 U.S.C.
   § 3582(c)(1)(A)(i). On appeal, he argues that: (1) the district court’s ruling
   does not allow for meaningful appellate review, (2) the district court abused


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40006      Document: 00516122622          Page: 2   Date Filed: 12/08/2021




                                    No. 21-40006


   its discretion in treating U.S.S.G. § 1B1.13 as binding, and (3) it abused its
   discretion in finding that Lerma’s prior recovery from COVID-19 weighed
   against a grant of compassionate release.
          We review a district court’s decision to deny a prisoner’s
   § 3582(c)(1)(A)(i) motion for compassionate release for abuse of discretion.
   See United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). A district
   court may modify a defendant’s term of imprisonment, after considering the
   applicable 18 U.S.C. § 3553(a) factors, if the court finds that “extraordinary
   and compelling reasons warrant such a reduction.” § 3582(c)(1)(A)(i).
          Here, the district court sufficiently articulated reasons for denying
   Lerma’s motion. See Chavez-Meza v. United States, 138 S. Ct. 1959, 1965
   (2018). The district court denied Lerma’s motion based on an independent
   assessment of the § 3553(a) factors, and nothing suggests the court
   considered itself bound by § 1B1.13. See United States v. Shkambi, 993 F.3d
   388, 393 (5th Cir. 2021); Chambliss, 948 F.3d at 693–94. The district court
   erred to the extent it concluded that Lerma’s prior recovery from COVID-19
   also weighed heavily against his release. See United States v. Newton, 996 F.3d
   485, 490 (7th Cir. 2021) (explaining that in the context of “compassionate
   release motions involving a novel virus,” courts “must base factual
   conclusions on record evidence”).           Yet, because the district court
   appropriately denied Lerma’s motion under § 3553(a), any other error the
   court may have made is not grounds for reversal.
          The district court’s order is AFFIRMED.




                                         2